Citation Nr: 1028116	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-24 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right lower extremity 
peripheral neuropathy claimed as the result of Agent Orange 
exposure.  

2.  Entitlement to service connection for left lower extremity 
peripheral neuropathy claimed as the result of Agent Orange 
exposure.  

3.  Entitlement to service connection for thrombocytopenia 
claimed as the result of Agent Orange exposure.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's right leg varicose veins, currently evaluated as 10 
percent disabling.  

5.  Entitlement to a compensable disability evaluation for the 
Veteran's gouty arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 to April 1974.  
The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for primary thrombocytopenia 
claimed as a result of herbicide exposure, right lower extremity 
peripheral neuropathy claimed as the result of herbicide 
exposure, and left lower extremity peripheral neuropathy claimed 
as the result of herbicide exposure.  In February 2007, the 
Cleveland, Ohio Regional Office denied increased disability 
evaluations for the Veteran's right leg varicose veins and gouty 
arthritis.  In June 2009, the Veteran submitted a Motion to 
Advance on the Docket.  In July 2009, the Board granted the 
Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Veteran contends that service connection for thrombocytopenia 
and right lower extremity and left lower extremity peripheral 
neuropathy is warranted as the disabilities were either initially 
manifested during active service or secondary to his presumed 
Agent Orange exposure while in the Republic of Vietnam.  He 
asserts further that the record supports assignment of increased 
evaluations for both his right leg varicose veins and gouty 
arthritis.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

In reviewing the report of an August 2006 VA examination for 
compensation purposes, the Board notes that the claims file was 
not provided for the examiner's review.  The examiner diagnosed 
the Veteran with primary thrombocytopenia and right lower 
extremity and left lower extremity peripheral neuropathy.  The 
physician expressed no findings as to etiological relationship, 
if any, between the diagnosed disorders and the Veteran's 
presumed herbicide exposure while in the Republic of Vietnam.  

The Veteran was last afforded a VA examination for compensation 
purposes which addressed his service-connected right leg varicose 
veins and gouty arthritis in February 2007.  In his undated 
Appeal to the Board (VA Form 9) received in August 2007, the 
Veteran advanced that he experienced chronic right leg pain which 
interfered with his daily activities and "regular flare-ups and 
pain" associated with his gout.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the Veteran's claims file are deficient 
for rating purposes.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board finds that an additional VA evaluation 
would be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his thrombocytopenia and peripheral 
neuropathy and service-connected right leg 
varicose veins and gouty arthritis since 
February 2007.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after February 2007, not already 
of record, be forwarded for incorporation 
into the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic thrombocytopenia.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether  it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's 
thrombocytopenia had its onset during 
active service; is etiologically related to 
his presumed herbicide exposure while in 
the Republic of Vietnam; otherwise 
originated during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his service-connected disabilities. 

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  The examiner is 
requested to provide a rationale for 
all stated opinions. 

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his right lower extremity and left lower 
extremity peripheral neuropathy.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether  it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identifies peripheral 
neuropathy had its onset during active 
service; is etiologically related to his 
presumed herbicide exposure while in the 
Republic of Vietnam; otherwise originated 
during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his service-connected disabilities. 

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  The examiner is 
requested to provide a rationale for 
all stated opinions. 

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and severity 
of his service-connected right leg varicose 
veins.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner 
should express an opinion as to the impact 
of the Veteran's right leg varicose veins 
upon his vocational pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions. 

6.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and severity 
of his service-connected gouty arthritis.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should expressly 
state whether the Veteran's gout is 
currently active and advance an opinion as 
to the impact of the Veteran's gouty 
arthrits upon his vocational pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions. 

7.  Then readjudicate the Veteran's 
entitlement to service connection for 
thrombocytopenia claimed as the result of 
herbicide exposure, right lower extremity 
peripheral neuropathy claimed as the result 
of herbicide exposure, and left lower 
extremity peripheral neuropathy claimed as 
the result of herbicide exposure and 
increased evaluations for his right leg 
varicose veins and gouty arthritis with 
express consideration of the provisions of 
38 C.F.R. §§ 3.310(a), 4.71a, Diagnostic 
Codes 5002, 5017 (2009) and the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC.  

8.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

